Martin, J.
This is an action on two promissory notes; the defendant pleaded the general issue; the notes were duly proven, and the defendant offered no testimony; there was judgment for the plaintiff; the defendant appealed; brought up the record, but no *202counsel appeared in his behalf. The case has been heard ex-parte, and it clearly results, that delay was the only object of the defendant in appealing; the plaintiff and appellee has prayed for the damages, which we are by law authorised to grant.
Preston for the plaintiff.
I think, that we ought to affirm the judgment of the district court, and allow ten per cent to the plaintiff and appellee, on the amount of the judgment, for the damage he has sustained by the frivolous appeal of the defendant, with costs of suit in both courts.
Mathews, J.
This appeal was evidently taken for delay only, and in affirming the judgment of the court a quo, damages ought to be allowed to the appellee.
It is therefore ordered, adjudged and decreed, that the judgment of the district court be affirmed, and that the plaintiff and appellee recover, in addition to the judgment, ten per cent thereon, for the damages he has sustained by the wrongful appeal of the defendant.